DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE dated 12-30-2020 is acknowledged.
Claims included in the prosecution are 1-20.
The following are the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1)	 Claims 1-4, 6-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (Der Pharmacia Lettre 2013) in view of Doyle et al. (US 2003/0206874) , Pfirrmann ((US 2012/0189199) individually or in combination,  
	As understood from claim 1, the oral care composition comprises a biosurfactant which is either a rhamnolipid, or sophorolipids or glucose lipid or cellulose lipid or trehalose lipid. If rhamnolipid is used, according to claim 1it is mixture of mono and di-rhamnolipid with a defined ratio. 
	

	Das et al. differ from the instant claims insofar as they do not disclose the amount of biosurfactant used in the oral care composition and the amount of fluoride in the composition. It is also unclear from Das which specific glycolipid biosurfactant are present in the extracts he uses although he teaches that rhamnolipids and sophorolipids are surfactants.
Doyle et al. disclose composition for promoting whole body health including oral care compositions. The oral care composition may comprises fluoride ion in an amount 
Pfirrmann discloses antimicrobial dental care compositions. The compositions contain surfactants. According to Pfirrmann, fluoride prevents tooth decay and advocates the use of 300 ppm to 2,000 ppm (Abstract, 0036 and 0050).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used from 50 ppm to 3500 ppm fluoride and 0.5% to 10% of biosurfactant, sophorolipids in the compositions of Das et al. because these are amounts used in toothpaste compositions as disclosed by Doyle et al. Although Das specifically state that the biosurfactant used is one of the claimed lipid recited in claim 1, it would have been obvious to one of ordinary skill in the art that the extract of biosurfactant from Nocardiopsis would possess the claimed glycolipid surfactant such as rhamnolipids and sophorolipids from the Introduction section., 

2)	 Claims 1-4, 6-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (Der Pharmacia Lettre 2013) in view of Doyle et al. (US 2003/0206874), Pfirrmann (US 2012/0189199) individually or in combination, further in view of Lohitharn et al. (US 2016/0272667), optionally further in view of de Rienzo (US 2016/0309715..
 .	The teachings of Das, Doyle, and Pfirrmann have been discussed above.
Lohitharn et al. disclose the production of rhamnolipid compositions. The compositions may be used in toothpaste compositions as a surfactant (paragraph 0042) 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a combination of mono-rhamnolipids and di –rhamnolipids with a C10-C10, or a combination of mono-rhamnolipids and di –rhamnolipids with a C10-C10 with an additional mono-rhamnolipids/di-rhamnolipids with C10-C12 and C-8-C10 motivated by the desire to use a combination of rhamnolipids that is a suitable surfactant combination for toothpaste compositions. 
The surfactant in a toothpaste composition is a result effective variable because it provides the foaming as well as other functions. In regard to the amounts of each rhamnolipid, it would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the amount of each rhamnolipid to obtain the desired effect. Therefore the amounts recited in the instant claims are obvious over the combination of references. 

It would have been obvious to one of ordinary skill in the art to use a mixture of mono-rhamnolipid and di-rhamnolipid in the claimed amounts since Lohitharn teaches that the amounts of these glycolipid bio surfactants could be changed. One of ordinary skill in the art would be motivated further to vary the ratios to suitable ratios since deRienzo teaches that the ratio of mono-rhamnolipid and di-rhamnolipid can be controlled by production method. The inclusion of fluoride in claimed amounts in the oral care compositions DeSanto would have been obvious to one of ordinary skill in the art since fluoride prevents tooth decay as taught by Pfirrmann and in the amounts as taught by Pfirrmann and Doyle.
3)	 Claims 1-4, 6-14 and 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2016/0324747) in combination with Pfirrmann (US 2012/0189199), Doyle et al. (US 2003/0206874) individually or taken together..
 	Ito discloses oral cavity wash formulations containing the biosurfactant, sophorolipids (Abstract, 0002, 0005-0006, 0010, 0043, 0091, 0167, 0359).
	What is lacking in Ito is the inclusion of fluoride in claimed amounts.
Pfirrmann discloses antimicrobial dental care compositions. The compositions contain surfactants. According to Pfirrmann, fluoride prevents tooth decay and advocates the use of 300 ppm to 2,000 ppm (Abstract, 0036 and 0050).

The inclusion of fluoride in claimed amounts in the oral care compositions Ito would have been obvious to one of ordinary skill in the art since fluoride prevents tooth decay as taught by Pfirrmann and the amounts as taught by Pfirrmann and Doyle., Pfirrmann
	The teachings of Doyle who teaches the claimed amounts of fluoride ions in the oral care formulations have been discussed above.
4) 	Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over DeSanto (US 2008/0213194) in combination with Doyle et al. (US 2003/0206874), Pfirrmann (US 2013/0189199) individually or in combination and further in view of  Lohitharn et al. (US 2016/0272667), optionally in further view of de Rienzo (US 2016/0309715..
	DeSanto teaches that tooth paste or mouth wash composition containing the biosurfactant, rhamnolipid. The rhamnolipid biosurfactant is secreted from P. Aeruginosa and the compositions have either mono-rhamnolipid or a dirhamnolipid or mixture of both. According to DeSanto, the crude bacterial extract of P. aeruginosa contains both (Abstract, 0006, 0020-0021, 0025, 0028, 0032, 0040, 0043, 0044, Examples and claim 11). 
	What is lacking in DeSanto is the teaching of the amount of each of mono and dirhamnolipids present in the mixture or in the crude extract and the teaching of the inclusion of fluoride in the tooth paste or mouth wash.

Lohitharn et al. disclose the production of rhamnolipid compositions. The compositions may be used in toothpaste compositions as a surfactant (paragraph 0042) and comprise a combination of mono-rhamnolipids and di-rhamnolipids. The compositions comprise mono-rhamnolipid present in the amount of about from 30% of total rhamnolipid to about 50% of total rhamnolipid and di-rhamnolipid present in the amount of about from 50% of total rhamnolipid to about 70% di-rhamnolipid. The compositions may also comprise mono and di-rhamnolipids wherein the ratio of mono-rhamnolipids: di-rhamnolipids is from about 35:65 to about 55:45 (paragraph 0061). The mono-rhamnolipid may be referred to as Rha-C10-C10, and the di-rhamnolipid may be referred to as RhaRha-C10-C10. The compositions also include rhamnolipids with C-12 and C8 from 0 to 12% for mono-rhamnolipid and from 0 to 18% of di-rhamnolipids.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a combination of mono-rhamnolipids and di –rhamnolipids with a C10-C10, or a combination of mono-rhamnolipids and di –rhamnolipids with a C10-C10 with an additional mono-rhamnolipids/di-rhamnolipids with C10-C12 and C-8-C10 motivated by the desire to use a combination of rhamnolipids that is a suitable surfactant combination for toothpaste compositions. 
The surfactant in a toothpaste composition is a result effective variable because it provides the foaming as well as other functions. In regard to the amounts of each 
deRienzo while disclosing antimicrobial oral care products, tooth pastes and mouth washes teaches the inclusion of mono-rhamnolipid and di-rhamnolipid mixtures. According to deRienzo, the ratio of mono-rhamnolipid and di-rhamnolipid can be controlled by production method (Abstract, 0009-0010, 0024 and 0035).
	It would have been obvious to one of ordinary skill in the art to use a mixture of mono-rhamnolipid and di-rhamnolipid in the claimed amounts since Lohitharn teaches that the amounts of these glycolipid bio surfactants could be changed. One of ordinary skill in the art would be motivated further to vary the ratios to suitable ratios since deRienzo teaches that the ratio of mono-rhamnolipid and di-rhamnolipid can be controlled by production method. The inclusion of fluoride in claimed amounts in the oral care compositions DeSanto would have been obvious to one of ordinary skill in the art since fluoride prevents tooth decay as taught by Pfirrmann and in the amounts as taught by Pfirrmann and Doyle.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612